         Case 1:21-mj-00012-GMH Document 1 Filed 01/07/21 Page 1 of 1




            Defendant(s)




  Code Section                              Offense Description




                                                          Complainant’s signature


                                                           Printed name and title




                                                                      G. Michael Harvey
January 7, 2021                                                       2021.01.07 20:07:26 -05'00'
                                                             Judge’s signature

         Washington, District of Columbia   G. Michael Harvey, U.S. Magistrate Judge
                                                           Printed name and title
